HASCALL, J.
Before arguing this appeal upon its merits, a motion to dismiss the same was brought to the attention of the court upon general grounds, the principal one of which was alleged loches, and a subsidiary one of which appears to be indisposition of the respondent to accept inevitable results. That motion is denied. Under the decision of the appellate term in Pod-more v. Bank, 62 N. Y. Supp. 526, upon authority of Parsley v. Rodgers, 44 App. Div. 139, 61 N. Y. Supp. 1015, which of course bind us, the order appealed from cannot stand. Order reversed, with $10 costs and disbursements of appeal. ;
McCARTHY, J., concurs.